 GENERAL ITEAMSTERS L.OCAL( 959General Teamsters Local 959, State of Alaska, affili-ated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America(Frontier Transportation Co.) and Charles E. Sykes.Case 19-CB 3254August 9. 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESI)AE-On May 7. 1979, Administrative Law Judge GeraldA. Wacknov issued the attached Decision in this pro-ceeding. Thereafter. Respondent and the ChargingParty filed exceptions and supporting brielf. and theGeneral Counsel filed a brief in support of the Ad-ministrative Law Judge's Decision.Pursuant to the provisions of Section 3(hb) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative L.aw Judge and toadopt his recommended Order, as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National abor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, GeneralTeamsters Local 959. State of Alaska. affiliated withInternational Brotherhood of Teamsters. Chauffeurs.Warehousemen and Helpers of America, Anchorage.Alaska, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder, as so modified:I. Substitute the following for paragraph 1:"1. Cease and desist from:"(a) Refusing to bargain collectively with employ-ers with whom Respondent maintains a collective-bargaining relationship by refusing to furnish infor-mation relevant to the bargaining process."(b) Engaging in any like or related conduct inderogation of its statutory duty to bargain."i In his recommended Order the Administrative Law Judge failed to in-clude a provision to the effect that Respondent wou!d not engage in an) likeor related conduct in derogation of its statutory duty to bargain This omis-sion was obviously inadvertent inasmuch as the provision is warranted. andthe Administrative Law Judge in fact included such a provision in his noticeto members. We shall therelore modify the recommended Order accordinglyDUl ;ISIONSIAIIMINI ()F i ('\I(GI:;R I) A. W CKNt()., Administrative l.aw Judge: Pur-suant to notice a hearing with respect to this matter washeld before me in Anchorage. Alaska, on Februarx 8. 1979.The charge was filed on August 11. 1978. b (harles E.Sskes. attorney. On September 26. 1978 a complaint andnotice of hearing was issued alleging a iolatiorn hb\ eneralTeamsters Local 959, State of Alaska, attfiliated with Inter-national Brotherhood of Teamsters. ('hautffeurs. are-houseimen and Helpers of America (herein called Respon-dent) of Section 8(b)(3) of the National Labor RelationsAct. as amended (herein called the Act). Respondent's an-swer to the complaint. dul3filed, denies the commission of'any untf'lilr labor practices.'The parties were afforded full opportuniit? to e he heard. locall. examine, and cross-examitne witnesses, and to intro-duce relevant evidence. Post-hcaring briefs have been filedon hbehalf of the General Counsel. (Charging Part!. .ind Re-spondent.IUpon the entire record and hased upon ni obherxationof the ,a itnesses and consideration of the briefs submitted. Imake the follosing:INI)IN(,s (1 I \ I1. J RISIl( ()NI rntlier rllrnsportatllin (Co. is an Ala;ska corporatiotl op-erating a truck line engaged in the business of lransporllnggoods and materials principall\ within the Statte ol Al;ska.In the course and con1duct of its business operations :rotn-tier aiulllIal purchases or c;luses to be ranstlrred to itsAnchorage. Alaska;. fcilit' from points outside the Slate ofAlaska goods andl m;lterials alued in excess of' $50).t,(HFurther. rontier annuall, sells and or ships goods or pro-vides ser% ices vtalued in excess of $50.000 to customerrs out-side the State of Alaska. It is admitled and I find that Frton-tier has been at all times material herein an ncmploerengaged it commerce within the mnanlig of Section ()and (7) of the Act.11. ti I ABO()R 0)R(iIs/,sAll(t IN\t)I\ iI)It is admitted and I find that Respondent is now. and atall times material herein has heen a labor organizationwithin the meaning of Section 2(5) of the Act.I On Octobher 31, 1978. petition lor injunction under Sec I 1I 1ot the Actwas filed in the United Statcs [)Isrict ('Cour t r Ihe I)isitri ,I .' Alik. OnNos ember 17. 1978. the colurt issued .1an Order granting Ihe cimporar) in-junction and ordered Respondent Ito furnlsh the intormatlon requestedherein. Respondent's request for a stay of the injunction as, denied h) thecourt on D)ecember 20, 1978. and Respondent's motion lor a suspension olIthe injunction pending appeal with the nited Siales ('ourt o1 Appeals Irotthe Ninth Circuit was denied hb the Ninth ('Circut on Fehruiar 14. 1979.Respondent's appeal o1f the Injunctinl is no longer pending. Respondenthaving agreed to "disnsnlss" it, appeal as oI I ehruar 27. 1979 On March 8.1978, the Ninth Circuit issued an enirt ol dsmissal whereh the nlattcr wasclosed244 NLRB No. 319 DE('ISIONS OF NATIONAL I.ABOR RELATIONS BOARD111. 111t UNI:AIR I.ABOR R'KA( II( A. The IvssueThe principal issue raised by the pleadings is whetherRespondent has violated Section 8(b)(3) of the Act by fail-ing and refusing to furnish requested information relevantto certain fringe benefit proposals made by Respondentduring the course of collective-hargaining negotiations.B. The FacrThe facts are not in material dispute. Respondent hasmaintained a collective-bargaining relationship with Fron-tier Transportation Co. for several years, the last collective-bargaining agreement having expired on June 30, 1978. Ne-gotiations ensued, and during a bargaining session on Au-gust 4. 1978, Charles E. Sykes, attorney and chief negotia-tor for Frontier and various other employers, askedRespondent's negotiators, principally Frank Yarnot, pres-ident of Respondent, why the Union was seeking an in-crease of $1.38 per hour per employee in health and welfarecontributions.2 Yarnot mentioned the spiraling increase inhealth and wellare costs and stated according to Sykes,"Our consultant told us we have to have that" in order tomerely maintain the existing level of benefits. Sykes repliedthat he wanted a copy of the actuarial study or studies uponwhich Yarnot indicated that the Union had relied in mak-ing its proposal. and during the course of negotiationsSykes handed Yarnot the following written request for ad-ditional information:Frontier Transportation and Weaver Bros. demandthat they be given within seven (7) days of delivery ofthis letter the following current financial statements:1. Alaska Teamster Employer Welfare Trust2. Alaska Teamster Employer Prepaid l.egal ServicesTrust3. Alaska Teamster Employer Pension Trust, includ-ing Desert Horizons, Inc.We demand that the current financial statements to betendered contain a listing of all assets and liabilities.The information demanded above is absolutely neces-sary to us for collective-bargaining purposes.Sykes, as justification for his request for the information,explained to Yarnot that Frontier and other employers herepresented were considering alternative types of healthand welfare coverage: he implied that he disbelieved thatthe welfare trust needed an additional $1.38 per hourmerely to maintain the existing level of benefits; and hestated that he had information that the pension trust was2 Under the prior contract employees contributed $3 per hour to theAlaska Teamsters-Employer Pension Trust. 20 cents per hour to the AlaskaTeamsters-Employer Prepaid Legal Services Trust. and 80 cents per hour tothe Alaska Teamsters-Employer Welfare Trust. Respondent's new proposalwould raise the employers' contributions to the welfare trust bh $1.38 perhour, to the sum of $2.18 per hour. Sykes estimated that the proposed fringebenefit package would amount to an employer contribution of about $11.000per year for each employee and testified further that Frontier sometimesemployed as many as 40 employees during a portion of the year.overfunded, thus creating adverse tax implications for hisclients, and that alternative pension funding, under the cir-cumstances, should be explored. Further, Sykes stated hisbelief that the legal trust also had severe financial problems,owing several millions of dollars to the pension trust, andthat repayment of this loan would perhaps result in greatlydiminished legal benefits to the employees.On August 10, 1978. Sykes asked James A. Witt, attorneyfor Respondent, whether Respondent intended to furnishthe requested information, including the aforementionedactuarial study or studies. Witt replied that Respondenthad referred the request to the administrator of the arioustrust funds, John W. Real. A meeting between Sykes andReal was arranged, and at the outset of the meeting Realhanded Sykes the following letter:Our office received an oral request from you to)day, inbehalf of your clients who you represent to be contrib-uting employers to the joint Trusts, for financial intfor-mation regarding the Alaska Teamster-Employer jointTrusts.As I understand the provisions of our rust docu-ments. any contributing employer has the right to in-spect the last audited financial statement of the Trustat the office of the Trust at all reasonable times. Ourinterpretation of reasonable times means upon reason-able notice during business hours. We need this noticeto extract the statements from our files or locate sameif they are elsewhere in our accounting system and toarrange for a responsible member of our staff to hepresent during the inspection. I'm not sure that ourdocuments provide for inspection of audited state-ments from Trust subsidiaries; however, I shall makethem available to you today without prejudice to afuture declination or the same material.We are making the audited statements available to youtoday on your oral request with only a e, hours no-tice in order to cooperate with you. However anv fu-ture requests of this type should be addressed to us inwriting and a mutually convenient time should be es-tablished for such inspection.Yours very truly,J(OINI 'IRt 'SIBy: /s/ John W. RealJohn W. RealAdministratorThereupon Real handed Sykes various documents, appar-ently constituting the most recent audited financial state-ments of the three trust funds, two financial statementsbeing dated July 31. 1977. and the prepaid legal servicestrust fund document bearing the date of June 30, 1977. Inaddition, Real furnished audited financial documents ofvarious subsidiaries of the trust funds. Real permitted Sykesto take notes. but he refused to furnish him with a copy ofthe aformentioned documents.20 (N1il:RAI. I EAtMSTERS I.O'AI. 959Upon perusing the documents S kes stated that thile inlor-mation was not current information but was over I earold. hereupon Skes requested the current inancial infor-mation he had pres iously requested. Real refused to furnishother information and read a provision from one trustdocument which, according to Real. limited his authorit tofurnish current unaudited financial inlormation, and themeeting was concluded.Thereafter Sykes made another request that Witt, on be-half of Respondent. furnish the requested current inforina-tion. Witt replied, in effect. that Respondent did not haveacess to the infbrmation. Respondent has not withdrawn itsfringe benefit proposal to date.'A current addendum to collective-bargaining agreementsbetween Respondent and more than 100 employers withinthe State of Alaska was negotiated in 1978. he addendum.executed by the various employers, the administrator of thetrusts, and Respondent. provides as follows:A(;RIFINMI.I effective this Ist day of April. 1978. by,between and among ----(hereinafter referred toas Employer), Teamster Union Local =959 (hereinaf-ter referred to as Local 959), Alaska Teamster-Em-ployer Service Corp. (hereinafter referred to as ServiceCorp.), Alaska Teamster-Employer Welfare Trust.Alaska Teamster-Employer Pension Trust and AlaskaTeamster-Employer Prepaid l egal Services Trust.A' IN SSI I ll:WittI:RAS. Employer and Local 959 have enteredinto one or more Collective Bargaining Agreementswhich provide for varying contributions to the threeTrusts which are parties hereto, andWil RIAS, the Service Corp. is a wholly owned sub-sidiar) of the Pension Trust and is the administrativeentity for all three Trusts, andWHRIAs, the members of Local 959 have voted toempower the said Local to amend any existing Collec-tive Bargaining Agreements from April 1i 1978 to real-locate the contributions among the three Trusts for aperiod of one year.Nowv, IIttlIRRI-, in consideration of the terms.convenants and conditions set forth herein. the partiesagree as follows:I. The Collective Bargaining Agreements to beamended by this Agreement are enumerated as fol-lo s:* * .* *2. Employer hereby appoints Service Corp. as itsTrustee to receive all contributions provided for inthe Agreements set forth in paragraph I above.3. Service Corp. agrees to receive said contributionsand to allocate same in accordance with written in-structions from Local 959 among the Pension. Wel-fare and Prepaid Legal Trusts.4. Such allocations are to be effective for hoursworked on or after April 1I 1978.' General ('ounsel's brief indicates that at least some of the informationhas been provided pursuant to the court's Order in the aforementioned in-junction proceeding.5. ocal 959. Service Corp. and the three referencedTrusts agree to indemnify and hold harmless Fm-ployer from any legal or contractual liabilit result-ing from this Agreement or the perform;ance thereof.Both Jesse Carr, secretary-treasurer of Respondent. andYarnot, president of Respondent, are union representativeson the board of trustees of each of the three trusts: ('arr isthe chairman of each board. Real. a salaried administratorfi)r the trusts, is hired by and reports to the respectiveboards of trustees. Real testified that Respondent is thesponsoring entity" of the trusts. and that representatises ofRespondent. apparently Carr and Yarnot consult withReal for the purpose of formulating collectie-bargainingproposals involving employer contributions to the trusts.Further. Real testified that audited financial statementsmust he submitted to the Department of ILabor and perhapsto the Department of the Treasury on an annual basis. Ac-cording to Real, current unaudited financial statements areprepared on a regular basis and are distributed to the trust-ees at trust meetings which occur on a monthls basis)C. ,41nal'vsis and Colnclusio.sIt is well established that a union's dutd to bargain ingood faith by furnishing requested information to an em-ployer for the purpose of collective bargaining is commen-surate with the similar duty imposed b the Act upon em-ployers. See Tool and Die Makers' l.odge No. '8 of DistriclNo. 10 of the International ,4ssociation of :fachinot.i and(Aerospace Workers, A FL CIO (Square D (oipanv, 224N LRB I II (1976): Local 13, Detroit Newspaper Printling andGraphic (Comnmunications Union. Internaltional Printing andGraphic Comunications nilon.4 FL-(IO (The Oak landPress Co., a shsidian of Capital Cities oninnocatlion.Inc.), 233 NL RB 994 (1977).The information requested herein concerns matters of theutmost importance to employers and emploees alike and isvital to the consummation of a collective-bargaining agree-ment. Respondent does not contend that the ChargingPartsy on behalf of Frontier Transportation Co. and othersimilarly situated employers is not entitled to the requestedfinancial information and actuarial studies. nor does Re-spondent maintain that its agents. officers, and representa-tives do not have access to the information. Rather. Re-spondent argues that the requested information is not in thepossession or control of Respondent. and that for Respon-dent to obtain the information from the administrator ofthe trusts and. in turn, furnish it to the Charging Part.would constitute an act of domination and control of thetrusts and a breach of the fiduciary obligation of the trust-ees. For the reasons stated below I find both arguments tobe without merit.Clearly, the representatives of Respondent. in their roleas trustees of the various trusts, have possession and controlof the requested information. Indeed. the trust instrumentsrequire that they hae such possession and control. includ-Carr testified that he formulated the proposal for a $1.38-per-hour in-crease in the health and eltare fund upon Inquiring of Real he amoluntnecessary to bring he health and ellare plan on a more than break-e enplane"21 I)I('ISIO)NS ()I NATIONAI. I.ABOR RL.ATlIONS BOARDing the right "to obtain and evaluate all statistical and atu-arial data .hich mas be reasonably required with respect tothe administraition of the Plan." and without which thetrustees could not perform their prescribed obligations. I[othis end the trust administrator regularly furnishes thetrustees with such fihnancial informiation upon request. Nordo the trust instruments place any restrictions upon thepurposes for which such inlormation may be used or limit atrustee in urnishinlg the information to others providedthat, according to common language in the various trusts."in acquiring. investing, reinvesting. exchanging and sellingaind managing the property of the Trust und. the Trusteesshall exercise the judgment and care under the circuim-stances then prevailing, which men of prudence. discretionand intelligence exercise in the management of their ownaffairs."Respondent's representatives are not in a tenable positionto argue that the inflrmation they possess as trustees is notinformation possessed by Respondent as collective-hargain-ing representatives of employees. for they actively occupyboth positions and. in their capacity as union representa-tives and negotiators. rely upon the information they haveobtained as trustees in order to "acquire" funds from em-ployers for the purpose of perpetuating the trusts. Thus. thepositions occupied by the union representatives are not onlynot mutually exclusive but, rather, are dependent one uponthe other for the purposes of furthering the ends of' each.Moreover, it would be clearly inequitable to permit "in-fbrmed" bargaining to occur between only Respondent andemployer-trustees. while employers who do not also happento be trustees and therefore would have no access to admit-tedly relevant information must bargain from a position oftotal ignorance. It defies credulity to conclude. as Respon-dent implicitly suggests. that this was the intention of theUnion and employer-trustees who formulated and executedthe initial trust agreement.Respondent makes the argument that Respondent wouldbe unlawfully dominating the trusts should it make the re-quested information available. Thus, Respondent maintainsthat should it furnish this information, it would thereby byusurping the function of the boards of trustees who arecharged with the administration of the trusts, to make suchpolicy decisions regarding the furnishing of informationand would, therefore. in effect. be dominating the trusts. Insupport of this contention, Respondent further argues thatthe trust agreements themselves at least arguably limit thefurnishing of such information to "audited" financial inf'or-mation.'Such an argument must be examined in light of the inter-pretation placed upon the trust instruments by the trusteesthemselves. Thus. in April 1978. prior to the contract nego-tiations involved herein, some 100 employers agreed withRespondent and the trust administrator to entrust Respon-'The trust agreements provide as follows:[The Trustees shall Keep true and accurate hooks of accounts andrecords of all their transactions which shall be {open to the inspection ofany Trustee at all times and which shall he audited at least annuall b,a certified public accountant selected by the Trustees. Such audits shallhe aailable ai all reasonable times for inspection by an)y nion or an)Employer at the principal office of the I rust Fundlent with the duty and responsibility of allocating employercontributions among the various trust funds: the trust fundsagreed to receive and distribute such contributions "in ac-cordance with written instructions from Local 959." I:ur-ther. Respondent agreed to hold harmless the employersfrom any legal or contractual liability resulting from theagreement or the performance thereof.'It must be presumed, and there is no evidence to thecontrary, that this matter was considered and approved bythe various boards of trustees, as the administrator wouldnot have executed such a document absent appropriate au-thority. Tlhe conclusion is therefore mandated that theboards of trustees of the arious trusts must have agreed. atleast implicitly, for reasons unexamined and unexplained inthe record, that the trusts would provide or at least makeavailable upon request financial information not merely tothe trustees but to Respondent for the purpose of pernmit-ting Respondent to allocate employer's contributionsamong the various trusts. I so find. Obviously. as GeneralCounsel abundantly points out. Respondent would nothave committed itself to undertake the weighty responsibil-ity of allocating virtually millions of dollars of employercontributions and assume liability therefore absent accessto such detailed and current financial and related informa-tion which would enable it to appropriately allocate theselarge sums of money.Respondent attempts to minimize the import of theaforementioned undertaking, stating in its brief that suchreallocation decisions can be made by a .ocal 959 repre-sentative discussing with the trusts' administrator what con-tribution rate is needed for each trust to maintain its exist-ing level of benefits. Assuming. rguendo, that theinterchange between the trust administrator and represen-tatives of Respondent is customarily minimal and perfunc-tory, this does not lessen the salient fact that Respondent.being given the authority to allocate the monies and assum-ing liability therefore. may choose to carefully examine thetrusts' financial records to assure itself that the administra-tor's recommendations are financially sound.In summary, Respondent cannot rely upon any impliedlimitations in the trust agreements when, as I found. thetrustees themselves have interpreted the agreements to per-mit disclosure of detailed and current financial infbrmatitlnto nontrustees; namely. Respondent. Further. there is norecord evidence that the trustees have imposed any limita-tions upon Respondent's disclosure of such information toothers, including Frontier or other nontrustee employers.There is no contention that the requested informationneed not be furnished on grounds of confidentiality.'Rather, it is clear that had an audit been completed imme-diately prior to the request of the Charging Party for suchI Respondent maintains in its brief that b agreeing to indemnify employ-ers "from ans legal or contractual liability resulting I'rrm this Agreement orthe perlirmance thereof." it has only agreed to indemnify employers "lor theprocedure o and not the effects of reallocatlion." Respondent does nt claril'or elaborate upon this contention which I refrain rom discussing because iofVaguenesstl'he rusts invtlved herein made ni ntllon t intervene In this prlteed-ing to make such a contention or raise other issues, and there is no cnten-lion by Respondent that actuarial studies or unaudited financial records aleconfidential GENEfRAL I'fAMS'lfRS I.()('AI. 959information. the audit, apparentl\ containing the financialinformatlion requested. wkould ha;ve been made availableforthwith.'Accordingls from the loregoing I ind that Respondent'saccess to the requested informtion is not imited b thetrust documents themselves. that the trust agreements do(not preclude the union trustees from disclosing to emplo_-ers with whom Respondent has a collective-bargaining rela-tionship inancial informnation to which the union trusteeshave access, and that. moreover, Respondent has been con-tracluall granted access to the inftormation bh the trustees.I therefore find that by ailing and refusing to t'urnish suchrelevant information to the Charging Parts Respondent hassiolated Section 8(h)(3) of the Act as alleged.(Ct )N(I It SlONS Of LA I. Frontier Transportation Co. is an emplo'er engagedin commerce within the meaning of Section 2(2). (6). and(7) of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. By failing and refusing to furnish relevant collective-bargaining information to Frontier Transportation Co. andother similarly situated emplosers Respondent has refusedto bargain in good faith in violation of Section 8 b)(3) of' theAct.1'tt1i Rl sitlv)Having found that Respondent has engaged in certainunfair labor practices I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction, including the furnishing of the information initiallrequested together with similar current information and theposting of an appropriate notice to its members.Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in the case. andpursuant to Section 10(c) of the Act. I hereby issue thefollowing recommended:ORDER'The Respondent. General Teamsters Local 959. State ofAlaska, affiliated with International Brotherhood of Team-sters, Chauffeurs. Warehousemen and Helpers of America.its officers, agents, successors, and assigns, shall:1. Cease and desist from failing and refusing to furnishrelevant collective-bargaining information to employerswith whom Respondent maintains a collective-ba;rgainingrelationship.'The record herein discloses that he audit for the tiscal 1977 78 ear.which ended June 30. 1978. has not been prepared to date9 In the event no exceptions are filed as pro ided bh Sec. 102 46 theRules and Regulations of the National L.abor Relations Board. the findings,.conclusions. and recommended Order herein shall, as proided n Sec 102.48of the Rules and Regulations. he adopted b the Board and becme itsfindings. conclusions. and Order. and a1ll ohecions hereio shall he deemedwalved for all purposes.2. ake the tollowing affirmative action which I find willetlectuate the policies of' the Act:(a) urnish to Frontier Transportatilon ('o. atnd othersimilarly situated employers. upon request. copies of thefollowing intormation relevant lor the purposes of collectoi eba rga in ing:I ) All financial reports. since June 30. 1977. audited orunalldilted. of the Ali.skal T'eamsters-lrmphploer Prep.aid l.e-gal Services 'Irust. including subsidiaries thereof. it an!.(2) All tinancial reports. since June 30. 1977. audited orunaudited. of' the Alaska TIeamsters- lmploecr lealth andWelfare Trust, including subsidiaries thereof. if' an.(3) All financial reports since June 3(). 1977.audited orunaudited. oft' the Alaska Teamsters-Elnplo\er Pension'rust, including subsidiaries thereof.(4) All actuarial studies or reports ins oling each of theabove trusts or their subsidiaries undertaken or issued i-mediatel\ prior to or subsequent to June 3). 1977.(b) Post at its oflices and meeting halls copies of' the at-tached notice marked "Appendi.''"' ('opies oft said notice.on forms provided hb the Regional Director tor Region 19,after being dul5signed bh Respondent's authorized repre-sentative. shall be posted b Respondent immediatels uponreceipt thereoft and be maintained by it tor 6h() consecutivedays thereafter. in conspicuous places. including all placeswhere notices to emplo, ees are customl;aril\ posted. Reason-able steps shall he taken bh Respondent to insure that saidnotices are not altered. defaced. or covered bh an othermaterial.(c) Notif: the Regional Director for Region 19. in writ-ing. ithin 20 days from the dale of' this Order. what stepsRespondent has taken to complI herew ith.r In the eent that his ()rder s enforced bs a Judgment ,If a UnitedStates court of appeals. the t ords n the notice reading "Posted b Order ofthe Natonal .ll tbor Relllons Board" shall read "'Poied Pursuant to a Judg-ment o the nited States Court .4 Appeals tntforclng an Order of the Na-tional I.abor Relaiins BoardAPPEN I)XNoti(l- ITo MIMBI:RSP(sil t) By ()R)IR O IlNAII)ONM LABOR() RI:I.AI()Ns BOARDAn Agencs of the United States GovernmentWt l itI Not refuse to bargain collectively withFrontier Transportation Co. or other employers b re-fusing to supply information relevant and necessary forthe bargaining process.Wi: uIti Not engage in any like or related conductin derogation of our statutory duty to hargain.WtI t11 furnish Frontier Transportation Co. orother similarly situated employers. upon request. withthe following infiormation:i. All financial reports. since June 30. 1977. au-dited or unaudited, of' the Alaska Teamster-Fm-ploer Prepaid l.egal Services rust, including suh-sidiaries thereof if an.2. All financial reports. since June 30. 1977. au-dited or unaudited. of the Alaska Teamster-Em-23 DECISIONS O() NA] IONAL LABOR RELAIIONS BOARI)ploser ealth and Welfare Trust, including subsid-iaries thereof. il any.3. All financial reports since June 30() 1977. au-dited or unaudited. of the Alaska Teamster-Em-ployer Pension ITrust, including subsidiaries thereof.4. All actuarial studies or reports involving eachof the above trusts, or their subsidiaries, undertakenor issued immediately prior to or subsequent to June30, 1977.GENERAIL TFAMSHI}RS L()(AI. 959. SIAII ()1AI.ASKA, A:FII lIAI I) W I IN I RNA I()NAI.BRO[()IHIR())0 ()F TEAMSI IRS, (CIIAUHtlE RS.WARI:IIOUSl MIN AND) HEl PIERS () AMiRI( A24